Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The amendment filed on 4 December 2020 amending all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they read on a non-elected species that is distinct from the invention originally claimed.
Newly amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally claimed species: See Fig 1A, a connector with an inline fluid channel having a positive and/or neutral draft from a first end thereof through and beyond the frangible portion.
Newly claimed species: See Fig 9, a connector where the internal channel passing through the frangible region has a largest cross-sectional area immediately at the frangible region and tapers down progressively from the largest cross- sectional area to a smaller cross-sectional area in a direction toward the first end and in a direction toward the second end.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics. The construction of the channel passing through the frangible region is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because the patentably indistinct species require a different field of search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.E.G./Examiner, Art Unit 3783       



                                                                                                                                                                                                 
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783